Exhibit 10(a)

CONFIDENTIAL TREATMENT:

 

  CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

2011 OMNIBUS AGREEMENT

EFFECTIVE AS OF MARCH 31, 2011

This Omnibus Agreement (this “Agreement”), dated as of April 8, 2011 but
effective as of March 31, 2011, is by and among (i) ArcelorMittal USA LLC, a
Delaware limited liability company and successor in interest to Ispat Inland
Inc. (“ArcelorMittal USA”), (ii) ArcelorMittal Cleveland Inc. (f/k/a ISG
Cleveland Inc.), a Delaware corporation (“ArcelorMittal Cleveland”), (iii)
ArcelorMittal Indiana Harbor LLC (f/k/a ISG Indiana Harbor Inc.), a Delaware
limited liability company (“ArcelorMittal Indiana Harbor” and, collectively with
ArcelorMittal USA and ArcelorMittal Cleveland, “ArcelorMittal”), (iv) Cliffs
Natural Resources Inc., an Ohio corporation (“CNR”), (v) The Cleveland-Cliffs
Iron Company (“CCIC”), (vi) Cliffs Mining Company (“CMC”), (vii) Northshore
Mining Company (“Northshore”), and (viii) Cliffs Sales Company (f/k/a Northshore
Sales Company) (“Sales” and, collectively with CNR, CCIC, CMC and Northshore,
“Cliffs”).

RECITALS

WHEREAS, Cliffs (other than CNR), ArcelorMittal USA (as successor in interest),
ArcelorMittal Cleveland and ArcelorMittal Indiana Harbor are parties to a Pellet
Sale and Purchase Agreement, dated as of April 10, 2002, as amended (the “ISG
Agreement”), providing for the purchase of iron ore pellets for the
ArcelorMittal Cleveland and ArcelorMittal Indiana Harbor iron and steel making
facilities (“Cleveland Works” and “Indiana Harbor Works,” respectively, and
collectively “ISG Works”); and

WHEREAS, CCIC, CMC and ArcelorMittal USA (as successor in interest) are parties
to that certain Pellet Sale and Purchase Agreement, dated as of December 31,
2002, as amended (the “Inland Agreement” and collectively with the ISG Agreement
the “Pellet Supply Agreements”), providing for the purchase of iron ore pellets
for the Inland iron and steel making facilities (“Inland Works”); and

WHEREAS, Cliffs, ArcelorMittal and Mittal Steel USA – Weirton Inc. were parties
to the Umbrella Agreement, dated March 1, 2007 (the “Umbrella Agreement”); and

WHEREAS, the parties have two outstanding arbitrations and one litigation with
case numbers American Arbitration Association (“AAA”) Case No. 531540055710, AAA
Case No. 50198T55110, and Case No. 11CH03948 in the Circuit Court of Cook County
Illinois, respectively (collectively “Litigation”); and

WHEREAS, the CNR and ArcelorMittal USA are parents to Cliffs Empire Inc.
(“Cliffs Empire”) and Ispat Inland Empire Inc. (“Inland Empire” and collectively
with Cliffs Empire “Empire Partners”), respectively, both of whom are the
partners in the Empire Iron Mining Partnership, a Michigan partnership
(“Empire”) and are parties to the Restated Empire Iron Mining Partnership
Agreement, dated as of December 1, 1978, as amended (the “Empire Partnership
Agreement”).

 

Page 1



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements set forth herein, the parties hereto
agree as follows:

SECTION I. INLAND AGREEMENT1

I.A. 2009 Pricing/Section 13 Price Re-Opener.

Cliffs shall grant a price re-opener to ArcelorMittal for the year 2009 as
provided for in Section 13 of the Inland Agreement.2 The agreed to parameters
for the 2009 price re-opener are the following, which the parties deem to be an
accommodation in the 2011 calendar year:

****

The multiplier applied to the 2009 World Pellet Price (as set forth in this
Section I.A) ****, for 2009. The following is the 2009 Inland Works pellet
nomination by grade, in conformance with Section 5 of the Inland Agreement,
together ****.

I.B. 2010 Pricing/Section 13 Price Re-Opener.

ArcelorMittal shall grant a price re-opener to Cliffs for the year 2010 as
provided for in Section 13 of the Inland Agreement.3 The agreed to parameters
for the 2010 price re-opener are the following, which the parties deem to be an
accommodation in the 2011 calendar year:

****

 

 

1 

All Capitalized terms in this Section I not otherwise defined herein shall have
the definitions assigned them in the Inland Agreement.

2 

Cliffs and ArcelorMittal were parties to an arbitration with respect to a 2009
price re-opener, AAA Case No. 521520040509. The parties specifically choose to
set aside the result of such arbitration and be bound by the terms of this
Agreement.

3 

Cliffs and ArcelorMittal are currently parties to an arbitration, Case No.
5315400555710 with respect to this issue, which arbitration shall be dismissed
with prejudice per Section III.B. of this Agreement.

 

Page 2



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

The multiplier applied to the 2010 World Pellet Price (as set forth in this
Section I.B) **** for 2010. The following is the 2010 Inland Works pellet
nomination by grade, in conformance with Section 5 of the Inland Agreement,
together with ****.

Once all the 2010 pellet nomination tonnage has been delivered to ArcelorMittal,
then a final true-up will be made based on actual iron content of pellets
delivered and actual tonnage delivered and the price per dgtu set forth above,
per the terms of the Inland Agreement and based upon past practices of the
parties.

I.C. Price and Adjustments.

I.C.1. Amendments to Definitions. Without effect upon the agreed to prices per
dgtu for 2009 and 2010 set forth in Sections I.A. and I.B. above, effective
February 1, 2011 and for the remainder of the term of the Inland Agreement, the
definitions set forth in Section 1 of the Inland Agreement shall be amended as
follows:

(a) – The definitions set forth in the following Sections shall be deleted in
their entirety: Section 1(e) ****, Section 1(g)**** and 1(s) ****. Additionally,
Section 1(u) shall be deleted in its entirety.

(b) – The following definitions shall be added to Section 1:

“Applicable Quarterly Period” means, with respect to each Contract Quarter, the
three month period beginning on the first day of the fifth month prior to such
Contract Quarter and ending on the last day of the third month prior to such
Contract Quarter.

“Contract Quarters” or “CQ” means successive three month periods during each
Contract Year, with the first Contract Quarter of each Contract Year beginning
on February 1st of such Contract Year and ending on April 30th of such Contract
Year, the second Contract Quarter beginning on May 1st of such Contract Year and
ending on July 31st of such Contract Year, the third Contract Quarter beginning
on August 1st of such Contract Year and ending on October 30th of such Contract
Year and the fourth Contract Quarter beginning on November 1st of such Contract
Year and ending on January 31st of such Contract Year.

“Fe Factor” means, for any grade of Cliffs Pellet, the amount set forth in the
table below with respect to such grade of Cliffs Pellet:

****.

“Platts” means seaborne traded iron ore fines information as published in the
McGraw-Hill Companies Platts publication “Steel Markets Daily”.

“Platts Price” means, for each Contract Quarter, an amount in US$/DMT equal to:
****.

 

Page 3



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

I.C.2. Amendments to Certain Pricing Provisions. Without effect upon the agreed
to prices per dgtu for 2009 and 2010 under the Inland Agreement as set forth in
Sections I.A and I.B. above, beginning with the 2011 Contract Year and for the
remainder of the term of the Inland Agreement, Section 6(a), Sections 6(b)(i),
(ii), (iii), (iv), (v) and (vi) and Section 6(c) of the Inland Agreement shall
be replaced by the following language effective as of February 1, 2011 (and
without effect upon prior Contract Years):

“(a) [INTENTIONALLY OMITTED]

(b)(i) Beginning in the 2011 Contract Year and continuing through the 2014
Contract Year, for each Contract Quarter during such Contract Years the price
for each grade of Cliffs Pellet during such Contract Quarter shall be determined
as follows (subject to adjustment as provided in Article 7):

(A) For the first Contract Quarter of the 2011 Contract Year, the price for each
grade of Cliffs Pellet shall be equal to the sum of:

****.

An illustration of the calculation of the pricing for the first Contract Quarter
of the 2011 Contract Year is set forth in the attached Exhibit B-II.

(ii) Not less than thirty (30) days prior to the commencement of each Contract
Quarter, Cliffs shall notify Inland of (A) its calculation of **** in U.S.
Dollars per dry gross ton iron unit (“US$/dgtu”).

****.

I.C.3 Schedules 1(e) and 1(s) to the Inland Agreement and Exhibit B to the
Inland Agreement shall be deleted in their entirety and replaced with the
attached Exhibits B-I and B-II (and all references in the Inland Agreement to
Exhibit B shall be deemed to be to the attached Exhibit B-I or B-II, as
applicable).

I.D. Payments and Adjustments.

I.D.1. Without effect upon the agreed to prices per dgtu for 2009 and 2010 under
the Inland Agreement as set forth in Sections I.A. and I.B. above, beginning
with the 2011 Contract Year and for the remainder of the term of the Inland
Agreement, Sections 7(a) and 7(b) of the Inland Agreement shall be replaced in
their entirety with the following:

“(a) Subject to adjustment as provided in Sections 7(b) and 7(c), and subject
further to the Omnibus Agreement, ****.

 

Page 4



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

(b) The payments provided for in Section 7(a)(i) shall be adjusted as follows:

(i) In keeping with the past practices of the parties, ****, as the case may be.

(ii) Beginning in 2004, not later than June 15 of each Contract Year, Cliffs
shall prepare ****.

I.D.2. Section 7(c) shall be amended so as to change the date “January 31” to
“June 15” and the following language shall be added at the end of the section:
“In the event not all tons of Cliffs Pellets for the previous Contract Year have
been shipped by June 15, then the parties shall mutually consent to a reasonable
extension of the June 15 date. Such consent shall not be unreasonably withheld.”

I.E. Price Re-Opener.

ArcelorMittal and Cliffs agree that beginning with the Contract Year 2011,
continuing through and including the Contract Year 2014, that there will not be
an annual price re-opener as provided for in Section 13. Therefore, effective as
of February 1, 2011 (and taking into consideration the accommodations set forth
in Sections I.A. and I.B. above) Section 13, Section 15(a)(iv) and (v) and
Schedule 13 of the Inland Agreement shall be deleted in their entirety.
Section 15(a)(viii) shall be amended and restated in its entirety to read as
follows: “in connection with any arbitration related to this Agreement, each
party shall be responsible for its own costs and expenses, and the parties will
equally split the cost of conducting the arbitration itself.”

SECTION II. ISG AGREEMENT4

II.A. 2011 Nomination Increase.

ArcelorMittal notified Cliffs on January 15, 2011 pursuant to Section 4(d) of
the ISG Agreement that its 2011 pellet nomination for the ISG Works ****.

II.B. 2009 Audit of Special Payment.

During 2010, Cliffs conducted an audit of the 2009 Special Payment associated
with the ISG Agreement, in which a third party auditor identified open items.
The parties agree to meet to resolve the open items of the 2009 Special Payment
at some time shortly following the execution of this Agreement by documenting
the historical methodology used by the parties to calculate the Special Payment.
The parties agree that the audit described herein shall not result in any change
to the

 

 

4 

All Capitalized terms in this Section II not otherwise defined herein shall have
the definitions assigned them in the ISG Agreement.

 

Page 5



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

historical methodology used to calculate the Special Payment, and that the
Special Payment shall continue to be calculated in a manner consistent with such
historical methodology and the past practices of the parties.

SECTION III. COMBINED INLAND AGREEMENT AND ISG AGREEMENT

III.A. Sales to Other Facilities.5

Pursuant to the Umbrella Agreement executed by the parties on March 1, 2007,
ArcelorMittal had the flexibility to ****.

III.B. Waiver of Claims and Dismissal of Litigation.

The parties hereto are currently engaged in the Litigation. In conjunction with
this Agreement, the parties hereto mutually agree to waive and forever release
one another (and their respective parents, subsidiaries, affiliates, directors,
officers, employees, agents and insurers) from any and all claims asserted in
the Litigation, including any and all claims arising out of the same events and
facts as set forth in the Litigation and that could or should have been asserted
in the Litigation. The parties further agree that upon execution of this
Agreement, the Litigation shall be dismissed with prejudice and the appropriate
documents shall be filed in order to facilitate such dismissals. Each party
shall bear its own costs of the Litigation including, but not limited to, its
court costs, arbitration fees and costs, and attorneys’ fees. Each party shall
bear its own costs resulting from the negotiations of this Agreement and any
documents arising herefrom.

The parties hereto further acknowledge and agree that the waiver and release
provided herein are in compromise and settlement of the Litigation, and that no
one may offer the terms of this Agreement as evidence in any legal or
administrative proceeding as an admission of liability by any party hereto, or
of the nature or extent of damages incurred by either party, or of the cause of
any damages claimed by either party.

SECTION IV. EMPIRE6

IV.A. 2011 Empire Pellet Production and Nominations

 

 

5 

The term Other Facility is defined in the Umbrella Agreement referenced in this
Section III.A.

6 

All capitalized terms in this Section IV not otherwise defined herein shall have
the definitions assigned them in the Empire Partnership Agreement.

 

Page 6



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

For the contract year 2011, ArcelorMittal provided to Cliffs a pellet nomination
of ****.

IV.B. Empire Tolling.

Beginning with the 2012 Contract Year, continuing through and including the
Contract Year 2014, ****. This Section IV.B. regarding Tolling shall be
memorialized by Partnership Resolution, which is attached hereto as Exhibit A.

****.

SECTION V. MISCELLANEOUS PROVISIONS

V.A. Reaffirmation; Nature of Amendments; Conflicting Provisions.

Each of Cliffs and ArcelorMittal consents to, ratifies and approves each of the
foregoing Sections and Subsections. Except as herein expressly modified, amended
or superseded, all of the terms, conditions and provisions of the Inland
Agreement, the ISG Agreement and the surviving provisions of the Umbrella
Agreement are hereby reaffirmed and agreed to and shall remain in full force and
effect, and all changes, amendments and modifications effected by this Agreement
shall automatically occur and be effective as of the effective date set forth
above. To the extent of any conflict or inconsistency between this Agreement and
any of the Pellet Supply Agreements or any of the surviving provisions of the
Umbrella Agreement, the terms of this Agreement shall control.

V.B. Arbitration.

Except as expressly set forth in the last sentence of Section 6(b)(iii) of the
Inland Agreement as amended pursuant to Section I.C.2 hereof, upon notice by
either party to the other, all disputes, claims, questions or disagreements
arising out of or relating to this Agreement or breach, termination,
enforcement, interpretation or validity hereof, including the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
administered by the American Arbitration Association in accordance with the
provisions of its Commercial Arbitration Rules, modified as follows:

 

  •  

the place of arbitration shall be Cleveland, Ohio;

 

  •  

unless the parties consent in writing to a lesser number, the arbitration
proceedings shall be conducted before a panel of three neutral arbitrators, one
to be appointed by the Cliffs, one to be appointed by ArcelorMittal, and the
third to be selected by the two appointed arbitrators; provided, that none of
the arbitrators shall be an employee, shareholder, officer, director or
consultant of any of the Cliffs or ArcelorMittal.

 

  •  

in connection with any arbitration under this Agreement, consistent with the
expedited nature of arbitration, each party will, upon the written request of
the other parties, promptly provide the other parties with copies of documents
on which the producing party may rely or otherwise that may be relevant in
support of or in opposition to any claim or defense; any dispute regarding
discovery, or the relevance or scope thereof, shall be determined by the
arbitrators,

 

Page 7



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

 

which determination shall be conclusive; and all discovery shall be completed
within 45 days following the appointment of the arbitrators;

 

  •  

in connection with any arbitration under this Agreement, (i) before making their
determination in any matter, the arbitrators must request from each of the
parties a complete statement of its proposed resolution of such matter, and the
arbitrators shall select between the two proposed resolutions, without making
any alteration to either of them (or if either party does not submit a proposed
resolution, or submits one that is materially incomplete, shall select the
proposed resolution of the other party), (ii) the arbitrators shall be limited
to awarding only one or the other proposed resolution and (iii) at the request
of either party, the arbitrators shall provide the reasons for selecting one
party’s proposed resolution over the other;

 

  •  

the arbitrators shall have no authority to alter, amend or modify any of the
terms of this Agreement, nor may the arbitrators enter any award that alters,
amends or modifies the terms of this Agreement in any form or manner;

 

  •  

the award or decision shall be made within nine months of the filing of the
notice of intention to arbitrate, and the arbitrators shall agree to comply with
this schedule before accepting appointment; provided, that this time limit may
be extended by written agreement by all parties, if necessary; and

 

  •  

the costs of the arbitrators shall be borne entirely by the party that does not
prevail in the arbitration.

The judgment by the arbitrators shall be final and binding on the parties
hereto, and judgment upon the award rendered by the arbitrators may be entered
and enforced by any court of the United States or any State thereof.

V.C. Notices.

All notices and other communications authorized or required to be given
hereunder or under the Inland Agreement or ISG Agreement7 shall be given in
writing and shall be deemed to have been duly given (a) when delivered in
person, (b) one business day after having been dispatched by a recognized
overnight delivery service, (c) five business days after having been mailed by
registered or certified mail, return receipt requested, postage prepaid,
(d) when dispatched by electronic facsimile transmission (with confirmation of
successful transmission), or (e) when dispatched by electronic mail (with
confirmation of receipt), in each case addressed as follows:

If to any Cliffs party:

c/o Cliffs Natural Resources Inc.

 

 

7 

The Notice provisions for the Inland Agreement and ISG Agreement are outdated,
and are replaced by the provisions herein.

 

Page 8



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

1100 Superior Avenue – 15th Floor

Cleveland, Ohio 44114-2589

Attention: Senior Vice President, Global Iron Ore & Metallic Sales

Facsimile No.: (216) 694-5534

Electronic Mail: Terrence.Mee@cliffsnr.com

Further a copy of required notices (excluding notices in the ordinary course of
performance) to:

c/o Cliffs Natural Resources Inc.

200 Public Square

Cleveland, Ohio 44114

Attention: General Counsel – Global Operations

Facsimile No.: (216) 694-6741

Electronic Mail: James.Graham@cliffsnr.com

If to any of the ArcelorMittal parties:

ArcelorMittal USA LLC

3300 Dickey Road MC 4-442

East Chicago, Indiana 46312

Attention: Vice President of Procurement and Supply Chain

and a copy via email to:
AMUSAPurchasing.ContractAdministration@arcelormittal.com

Further a copy of required notices (excluding notices in the ordinary course of
performance) to:

ArclelorMittal USA LLC

1 South Dearborn, 19th Floor

Chicago, Illinois 60603

Attention: General Counsel

and a copy via email to: AMUSALawDepartment@arcelormittal.com

Any party may change the contact information to which notices or other
communications to it shall be sent by giving to the other parties written notice
of such change in accordance with this Section.

V.D. Termination.

This Agreement may be terminated only by the mutual written agreement of
ArcelorMittal, on the one hand, and Cliffs, on the other hand.

 

Page 9



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

V.E. Governing Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Ohio, including Article 2 of the Uniform
Commercial Code as adopted in Ohio, without regard to the conflicts of law
principles thereof.

V.F. Expenses.

The parties to this Agreement shall bear their respective expenses, costs and
fees (including attorneys’ fees) in connection with the transactions
contemplated by this Agreement, including the preparation, execution and
delivery of this Agreement and compliance herewith.

V.G. Confidentiality.

The parties hereto acknowledge that this Agreement contains certain volume,
pricing and term provisions that are confidential, proprietary or of a sensitive
commercial nature and that would put the parties at a competitive disadvantage
if disclosed to the public (“Confidential Information”). The parties further
agree that all provisions of this Agreement shall be kept confidential and,
without the prior consent of the other party, shall not be disclosed to any
party not a party to this Agreement or the legal advisor of a party to this
Agreement, except as required by law or governmental or judicial order and
except that disclosure of the existence of this Agreement shall not be precluded
by this Section. If any party hereto or any of their respective affiliates is
required by law or governmental or judicial order or receives legal process or a
court or agency directive requesting or requiring disclosure of any of the
Confidential Information, such party will promptly notify the other parties
prior to disclosure to permit such other parties to seek a protective order or
take such other appropriate action to preserve the confidentiality of such
Confidential Information.

If any party or an affiliate of any party determines to file this Agreement with
the United States Securities and Exchange Commission (“Commission”) or any other
federal, state, provincial or local governmental or regulatory authority, or
with any stock exchange or similar body, such determining party will use its
best efforts to obtain confidential treatment of such Confidential Information
pursuant to any applicable rule, regulation or procedure of the Commission and
any applicable rule, regulation or procedure relating to confidential filings
made with any such other authority or exchange. If the Commission (or any such
other authority or exchange) denies such party’s request for confidential
treatment of such Confidential Information, such party will use its best efforts
to obtain confidential treatment of the portions thereof that the other parties
designate. Each party will allow the other parties to participate in seeking to
obtain such confidential treatment for Confidential Information. In the event
that the Commission approves the treatment of portions of this Agreement as
confidential, Cliffs and ArcelorMittal shall collaborate in creating the version
of this Agreement to be filed with the Commission.

 

Page 10



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

None of the parties hereto or their respective affiliates will issue any press
release or otherwise disclose or make any public statement with respect to the
transactions contemplated hereby without the prior consent of an officer of the
other parties, except to the extent that the disclosing party determines in good
faith that it is so obligated by law, in which case such disclosing party shall
give notice to the other parties in advance of such party’s intent to make such
disclosure, announcement or issue such press release, and the parties hereto or
their affiliates shall use reasonable efforts to cause a mutually agreeable
release or disclosure or announcement to be issued. Notwithstanding the
foregoing provisions of this Section ArcelorMittal acknowledges that Cliffs will
be entitled to include, in any publicly-released, forward-looking sales
projections, Cliffs’ projections of sales to ArcelorMittal, limited to not more
than the next fiscal year.

V.H. Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If any ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties hereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
The word “including” and any variation thereof shall mean “including, without
limitation,” or the appropriate version thereof. When reference is made in this
Agreement to an Article or Section, such reference shall be to an Article or
Section, as applicable, of this Agreement unless otherwise indicated. The words
“hereof,” “herein” or “hereby” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

V.I. Entire Agreement.

This Agreement (including the recitals, footnotes and exhibits), the Pellet
Supply Agreements, the Empire Partnership Agreement and the surviving provisions
of the Umbrella Agreement constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings among the parties with respect to the subject
matter hereof and thereof as of the effective date of this Agreement.

V.J. Amendment; Waiver.

This Agreement may not be modified or amended except by an instrument in writing
executed by all of the parties hereto. No waiver of any breach of any of the
terms of this Agreement shall be effective unless such waiver is in writing and
signed by the party against whom such waiver is claimed. No waiver of any breach
shall be deemed to be a waiver of any other or subsequent breach.

V.K. Severability.

Except for the provisions of Sections I, II, III and IV, each of which are
deemed essential to this Agreement, any provision of this Agreement prohibited
by any applicable law of any jurisdiction shall as

 

Page 11



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

to such jurisdiction be ineffective, without modifying the remaining provisions
of this Agreement. Where, however, the conflicting provisions of any such law
may be waived, they are hereby waived by the parties hereto to the full extent
permitted by law. Additionally, if any provision of this Agreement is determined
by a court or arbitrator to be prohibited by any applicable law of any
jurisdiction, the parties hereby agree to negotiate in good faith to modify such
provision to the minimum extent necessary to cause such provision to be lawful
in such jurisdiction.

VI.L. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of the respective parties hereto in all respects as if
they were mentioned throughout by words of proper designation.

[Signature page follows this page.]

 

Page 12



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective authorized officers.

 

ARCELORMITTAL USA LLC       CLIFFS NATURAL RESOURCES INC.

              /s/ Om P. Mandhana

     

              /s/ Terrence R. Mee

Name:    OM P. MANDHANA       Name:    TERRENCE R. MEE Title:    Vice President
– Procurement and Supply Chain       Title:    Senior Vice President, Global
Iron Ore & Metallic Sales ARCELORMITTAL CLEVELAND INC.       THE
CLEVELAND-CLIFFS IRON COMPANY

              /s/ Om P. Mandhana

     

              /s/ David Blake

Name:    OM P. MANDHANA       Name:    DAVID BLAKE Title:    Vice President –
Procurement and Supply Chain       Title:    Vice President ARCELORMITTAL
INDIANA HARBOR LLC       CLIFFS MINING COMPANY

              /s/ Om P. Mandhana

     

              /s/ Terrence R. Mee

Name:    OM P. MANDHANA       Name:    TERRENCE R. MEE Title:    Vice President
– Procurement and Supply Chain       Title:    Vice President – Sales and
Transportation          NORTHSHORE MINING COMPANY         

              /s/ David Blake

         Name:    DAVID BLAKE          Title:    Vice President          CLIFFS
SALES COMPANY         

              /s/ Terrence R. Mee

         Name:    TERRENCE R. MEE          Title:    Vice President – Sales and
Transportation

 

Page 13



--------------------------------------------------------------------------------

Exhibit B-I

 

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

1



--------------------------------------------------------------------------------

Exhibit B-II

 

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

PELLET SALE AND PURCHASE AGREEMENT

PRICING-ADJUSTMENTS-PAYMENTS CALCULATION

EXAMPLE FOR CONTRACT YEARS 2011-2014

****.

 

1



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

2



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

3



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

4



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

5



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

6



--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

****.

 

7



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

.

 

EMPIRE IRON MINING PARTNERSHIP

THE CLEVELAND-CLIFFS IRON COMPANY, MANAGER

RESOLUTION COVERING IRON ORE PROCESSING AGREEMENT

APRIL 8, 2011

****.

 

1



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT:

 

CLIFFS NATURAL RESOURCES INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE ACCORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. CLIFFS NATURAL
RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.

.

 

****.

 

2